DETAILED ACTION
This communication is in response to the claims (Amended) filed on 03/26/2019. 
Application No: 16/336,695.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8, 10, 12-13, 16, 19, 21, 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over STEER et al. (US 20130009821 A1) in view of GARG et al. (WO 2004004278 A1). 

Regarding claim 1, STEER teaches an access control system for controlling wireless access to a wireless communication system by a user equipment which is attempting to access the wireless communication system ([0007], Fig 1, Fig.5, e.g. In some embodiments, the method further comprises: steering a beam of the multi-beam antenna pattern toward the wireless station for communication with the wireless station (i.e. a wireless communication system ) based on the estimated bearing angle of the wireless station. [0028] there is provided an apparatus comprising: a multi-beam antenna system configured to generate a multi-beam antenna pattern; a beam steerer configured to steer the multi-beam antenna system to a plurality of beaming angles. [0098] The antenna beams 202 and 204 of the first access point 200 and the antenna beams 222 and 224 of the second access point 220 (i.e. the access control system) may rotate continuously in time (i.e. sweep around like a lighthouse) or in steps (e.g. in 1 degree steps) or may be directed to different locations in a discontinuous manner (e.g. with electronic steering) to a subset of all possible beaming angles. [0175] In some embodiments, the location estimation controller 512 is configured to control the beam steerer 506 to steer a beam of the multi-beam antenna pattern toward a wireless terminal (i.e. user equipment) for communication with the wireless terminal based on the estimated bearing angle of the wireless terminal from the access point (i.e. above paragraphs together describes an access control system)), the access control system comprising: 
a steerable antenna system ([0164], Fig. 5, e.g. The access point 500 illustrated in Fig. 5 includes: a multi-beam antenna system (i.e. a steerable antenna system ) that includes two dipole antennas generally indicated at 502 and 504; a beam steerer 506; access point apparatus 508 that includes a radio frequency (RF) transmitter (not shown); a location estimation controller 512; an access controller 514 and an information store 515.); 
a spatial location system which is operably coupled to the steerable antenna system and which is operable to spatially locate a user equipment at least in part by steering antenna lobes formed by the steerable antenna system ([0165], e.g. the beam steerer 506 includes a beam steering control apparatus 510 (i.e. steerable antenna system) that is functionally connected to the location estimation controller 512 (i.e. is operable to spatially locate a user equipment ) and to control inputs of two pairs of variable phase shifter 503-1, 503-2 and 505-1, 505-2 that are respectively connected to inputs of the dipole antennas 502 and 504. [0170] The beam steerer 506 is configured to steer the antenna beams (i.e. a spatial location system which is operably coupled to the steerable antenna system) generated by the two dipole antennas 502 and 504 to a plurality of beaming angles. [0175] In some embodiments, the location estimation controller 512 is configured to control the beam steerer 506 to steer a beam of the multi-beam antenna pattern toward a wireless terminal (i.e. locating user equipment) for communication with the wireless terminal based on the estimated bearing angle of the wireless terminal from the access point. [0124] The arrangement of antenna elements and their proximity to nearby objects (reflectors) in the vicinity of the base station may distort the beams or produce side-lobes (or back-lobes). The resolution of the beam shape may also be distorted if there are excessive scattering objects. These effects may cause the wireless terminal to receive several signals from the multi-beam access point with equal amplitudes from several beaming angles as the beams rotate (i.e. a beamforming subsystem operable to electronically steer an antenna lobe)); and 
a control system which is operably coupled to the spatial location system ([0175] , e.g. In some embodiments, the location estimation controller 512 is configured to control the beam steerer 506 to steer a beam of the multi-beam antenna pattern toward a wireless terminal (i.e. locating user equipment) for communication with the wireless terminal based on the estimated bearing angle of the wireless terminal from the access point. [0180] The access controller 514 may also contain a screening process that would be used to screen access to the access point (and its associated network) by wireless terminals based on their location in addition with other criteria such as account status or other identity information that may be stored in the information store 515 or elsewhere (i.e. above paragraphs together describes a control system which is operably coupled to the spatial location system)).

STEER teaches that the access point may use the location estimate to allow access from a mobile guest transceiver in a public conference room, but exclude access from guest transceivers in other parts of the enterprise. However, STEER differs from the claimed invention in not specifically and clearly describing wherein the control system is operable to permit or deny access to the wireless communication system based upon the spatial location of the user equipment.

However, in the analogous field of endeavor, GARG teaches wherein the control system is operable to permit or deny access to the wireless communication system based upon the spatial location of the user equipment ([08], e.g. a method of operating, a wireless LAN, which prevents unauthorized users from accessing the wireless LAN. A signal strength of a station attempting to access the wireless LAN is measured. If the signal strength is less than a predetermined threshold value, the system concludes that the station (i.e. the UE) is outside of an authorized geographical area. Such a station attempting to establish a connection is characterized as an unauthorized station, and access to the wireless LAN is denied (i.e. the control system is operable to deny access to the wireless communication system based on a location of the UE). The system may also periodically verify that authorized stations remain within the authorized geographical area (i.e. the control system is operable to permit access to the wireless communication system based on a location of the UE). A station that has moved outside of the authorized geographical area can be notified (i.e. transmit a message) or denied further access to the wireless LAN. [31] In the arrangement of Figure 4, it is an object of the present invention to discriminate the authorized fifth and sixth stations 107 and 109, inside the lounge 100, from an unauthorized, seventh station 117 in a restaurant 120 outside of the lounge 100. The present invention would classify the seventh station 117 in the restaurant 120 as an unauthorized station, via the method of Figure 3. Therefore, the seventh station 117 would be denied access to the wireless LAN established in the lounge 100. [20] Fig. 2, Three authorized stations (i.e. control system is operable to permit access to ) are illustrated, i.e. a first station 45, a second station 47 and a third station 49. Each station 45, 47, 49 will communicate with a closest access point 41, 43. Employees may take their laptops to and from various offices and workspaces without interruption of their connection to the server 17. As an authorized station 45, 47, 49 travels within the business, the station 45, 47, 49 is handed-off to a closest access point 41, 43, so that an adequate signal strength is maintained. [21] Figure 2 also illustrates an unauthorized fourth station 51. The authorized fourth station 51 is located in a car 53 in the parking lot 27.).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of GARG within the method of STEER. The motivation to combine references is that the combined method provides a solution with wireless LANs unauthorized users “Hack” problem. An unauthorized user can position an unauthorized station on the outskirts of the transmission/reception area of the access point, such as in a parking lot, and "hack" into the wireless LAN. The unauthorized user can then use the LAN services without paying a subscriber fee. This leads to lost revenues and slows down the applications for the authorized subscribers. The combined method prevents unauthorized users from gaining access to a wireless LAN and therefore preventing “Hack” into the wireless system (See GARG [04-05, 38]). 
 
Regarding claim 2, STEER in view of GARG teaches all the limitations of claim 1. STEER further teaches wherein the spatial location system is operable to search for a maximum value of a signal characteristic of a signal received via at least one of the antenna lobes ([0140], e.g. If the wireless terminal makes a series of measurements of subcarrier ratios over time as the beams from the access point rotate through a plurality of beaming angles, the measurements will show equality (or almost equality) when the beaming angle is directed towards (or almost towards) the wireless terminal. As illustrated in FIG. 2, when the wireless terminal is equidistant between the beams, the ratio of the received signal strength of the subcarriers sent on the two beams is nearly equal. If the wireless terminal is located closer to the first beam than to the second antenna beam, then the subcarrier signals from the first antenna beam are larger (i.e. steering antenna beam for a maximum signal value) than those of the second antenna beam and the ratios of the received signal powers of the distinct subcarriers of the first antenna beam to those of the second antenna beam are greater than 1 (i.e.: subcarrier 2/subcarrier 3&gt;1, subcarrier 7/subcarrier 6&gt;1, subcarrier 9/subcarrier 8&gt;1) (i.e. by steering antenna system, one can search for a maximum value of a signal characteristic). [0124] The arrangement of antenna elements and their proximity to nearby objects (reflectors) in the vicinity of the base station may distort the beams or produce side-lobes (or back-lobes) (i.e. a beamforming subsystem operable to electronically steer an antenna lobe)).
 
Regarding claim 3, STEER in view of GARG teaches all the limitations of claim 2. STEER further teaches wherein the signal characteristic is at least one of: the strength, quality or data transfer capability of the signal ([0140], e.g. As illustrated in FIG. 2, when the wireless terminal is equidistant between the beams, the ratio of the received signal strength of the subcarriers sent on the two beams is nearly equal. If the wireless terminal is located closer to the first beam than to the second antenna beam, then the subcarrier signals from the first antenna beam are larger (i.e. steering antenna beam for a maximum signal value) than those of the second antenna beam and the ratios of the received signal powers of the distinct subcarriers of the first antenna beam to those of the second antenna beam are greater than 1 (i.e.: subcarrier 2/subcarrier 3&gt;1, subcarrier 7/subcarrier 6&gt;1, subcarrier 9/subcarrier 8&gt;1) (i.e. by steering antenna system, one can search for a maximum value of a signal characteristic). [0124] in such cases, some ambiguities may be resolved by utilising the beaming angle code for which the greatest number of subcarriers are close to one, and also have the greatest signal amplitude (i.e. maximum signal strength)).

Regarding claim 4, STEER in view of GARG teaches all the limitations of claim 1. STEER further teaches wherein the steerable antenna system further comprises a beamforming subsystem operable to electronically steer an antenna lobe ([0028], e.g. there is provided an apparatus comprising: a multi-beam antenna system configured to generate a multi-beam antenna pattern; a beam steerer configured to steer the multi-beam antenna system to a plurality of beaming angle; a radio frequency (RF) transmitter configured to generate a plurality of wireless signals at each beaming angle of the plurality of beaming angles. [0124] The arrangement of antenna elements and their proximity to nearby objects (reflectors) in the vicinity of the base station may distort the beams or produce side-lobes (or back-lobes). The resolution of the beam shape may also be distorted if there are excessive scattering objects. These effects may cause the wireless terminal to receive several signals from the multi-beam access point with equal amplitudes from several beaming angles as the beams rotate (i.e. a beamforming subsystem operable to electronically steer an antenna lobe)).

Regarding claim 5, STEER in view of GARG teaches all the limitations of claim 4. STEER further teaches wherein the steerable antenna system further comprises an antenna controller which is operably coupled to the beamforming subsystem and acts to control a pointing direction or angle of an antenna lobe ([0028], e.g. a location estimation controller configured to estimate a bearing angle from a reference point of the multi-beam antenna pattern to a wireless station based on the plurality of beaming angles and a received signal property, measured at the wireless station, of each of the plurality of wireless signals transmitted on the respective antenna beams of the multi-beam antenna pattern for each of the plurality of beaming angles. [0033] the location estimation controller is configured to control the beam steerer to steer a beam of the multi-beam antenna pattern toward the wireless station for communication with the wireless station based on the estimated bearing angle of the wireless station. [0124] The arrangement of antenna elements and their proximity to nearby objects (reflectors) in the vicinity of the base station may distort the beams or produce side-lobes (or back-lobes) (i.e. a beamforming subsystem operable to electronically steer an antenna lobe)).

Regarding claim 6, STEER in view of GARG teaches all the limitations of claim 1. GARG further teaches wherein the control system is operable to permit access to the wireless communication system when the user equipment is located within a permitted zone or area and to deny access to the wireless communication system when the user equipment is not located within a permitted zone or area ([08], e.g. A station that has moved outside of the authorized geographical area can be notified (i.e. transmit a message) or denied further access to the wireless LAN. [20] Fig. 2, Three authorized stations (i.e. control system is operable to permit access to ) are illustrated, i.e. a first station 45, a second station 47 and a third station 49. Each station 45, 47, 49 will communicate with a closest access point 41, 43. Employees may take their laptops to and from various offices and workspaces without interruption of their connection to the server 17.).

The motivation to combine reference of GARG within the method of STEER before the effective filing date of the invention is that the new method provides that the unauthorized user can often gain access to sensitive data, and/or can cause destruction or corruption of application programs and data on the wireless LAN. The combined method assists in preventing unauthorized users from gaining access to a wireless LAN and hence preventing destruction or corruption of application programs (see GARG [ 04-05]). 

Regarding claim 7, STEER in view of GARG teaches all the limitations of claim 1. STEER further teaches wherein the steerable antenna system comprises a first beamforming subsystem which is operably coupled to a first antenna array or sub-array ([0028], e.g. there is provided an apparatus comprising: a multi-beam antenna system (i.e. a first beamforming system) configured to generate a multi-beam antenna pattern; a beam steerer configured to steer the multi-beam antenna system to a plurality of beaming angles; a radio frequency (RF) transmitter configured to generate a plurality of wireless signals at each beaming angle of the plurality of beaming angles, such that at each beaming angle, each wireless signal of the plurality of wireless signals is transmitted on a respective one of the antenna beams of the multi-beam antenna pattern generated by the multi-beam antenna system. [0047] In some embodiments: the first multi-beam antenna system and the second multi-beam antenna system are located at different elevations; and the location estimation controller is configured to estimate an elevation of the wireless station based on the estimated bearing angles and the estimated radial distances of the wireless station relative to the reference points of the plurality of multi-beam antenna patterns and the elevations of the first and second multi-beam antenna systems), 
wherein the first antenna array or sub-array is operable to form a first antenna lobe ([0124], e.g. The arrangement of antenna elements and their proximity to nearby objects (reflectors) in the vicinity of the base station may distort the beams or produce side-lobes (or back-lobes (i.e. first antenna array or sub-array is operable to form a first antenna lobe)), and 
a second beamforming subsystem which is operably coupled to a second antenna array or sub-array ([0043], e.g. In some embodiments, the apparatus further comprises: a second multi-beam antenna system configured to generate a second multi-beam antenna pattern, wherein the multi-beam antenna systems (i.e. plurality of systems) are located in different locations, … the apparatus further comprises: a second multi-beam antenna system (i.e. a second beamforming system) configured to generate a second multi-beam antenna pattern, wherein the multi-beam antenna systems are located in different locations; a second beam steerer configured to steer the second multi-beam antenna system to a second plurality of beaming angles; a second radio frequency (RF) transmitter configured to generate a second plurality of wireless signals at each beaming angle of the second plurality of beaming angles, such that at each beaming angle of the second plurality of beaming angles, each wireless signal of the second plurality of wireless signals is transmitted on a respective one of the antenna beams of the second multi-beam antenna pattern generated by the second multi-beam antenna system),
wherein the second antenna array or sub-array is operable to form a second antenna lobe ([0124], e.g. The arrangement of antenna elements and their proximity to nearby objects (reflectors) in the vicinity of the base station may distort the beams or produce side-lobes (or back-lobes (i.e. second antenna array or sub-array is operable to form a second antenna lobe)).

Regarding claim 8, STEER in view of GARG teaches all the limitations of claim 7. STEER further teaches wherein a first pointing angle of the first antenna lobe is variable independently of a second pointing angle of the second antenna lobe ([0043], e.g. the apparatus further comprises: a second multi-beam antenna system configured to generate a second multi-beam antenna pattern, wherein the multi-beam antenna systems are located in different locations; a second beam steerer configured to steer the second multi-beam antenna system to a second plurality of beaming angles (i.e. variable independently of a second pointing angle of the second antenna lobe). [0124] The arrangement of antenna elements and their proximity to nearby objects (reflectors) in the vicinity of the base station may distort the beams or produce side-lobes (or back-lobes). The resolution of the beam shape may also be distorted if there are excessive scattering objects. These effects may cause the wireless terminal to receive several signals from the multi-beam access point with equal amplitudes from several beaming angles as the beams rotate (i.e. a beamforming subsystem operable to electronically steer an antenna lobe)).

Regarding claim 10, STEER in view of GARG teaches all the limitations of claim 7. STEER further teaches wherein the first antenna lobe and the second antenna lobe are arranged such that they intersect at one or more pointing angles ([0102], e.g. If the beaming angle of the multi-beam antenna pattern established by the first and second antenna beams 202 and 204 is measured from the reference angle 210 of the first access point 200 and if the beaming angle of the multi-beam antenna pattern formed from the first antenna beam 202 and the second antenna beam 204 is assumed to correspond to a bearing line that substantially bisects (I.e. intersect at one or more pointing angles ) the angle between the first antenna beam and the second antenna beam (which is substantially 90.degree. in the embodiment illustrated in FIG. 1, but more generally may be any angle that provides at least some overlap of the antenna beams of the multi-beam pattern. [0124] The arrangement of antenna elements and their proximity to nearby objects (reflectors) in the vicinity of the base station may distort the beams or produce side-lobes (or back-lobes) (i.e. a beamforming subsystem operable to electronically steer an antenna lobe)).

Regarding claim 12, STEER in view of GARG teaches all the limitations of claim 7. STEER further teaches wherein each of the first antenna lobe and the second antenna lobe has a shape which is substantially elongate in one plane and substantially narrower in a second, orthogonal, plane ([0124], Fig. 1 (orthogonal shape), e.g. The resolution of the beam shape (i.e. elongate or orthogonal) may also be distorted if there are excessive scattering objects. [0105] a multi-beam antenna having both horizontal components and vertical components is used to estimate a location of a wireless station in three dimensions (i.e. substantially elongate in one plane and substantially narrower in a second, orthogonal, plane). [0133] This illustration is in the context of subcarriers as may be used in an Orthogonal (i.e. substantially narrower in a second, orthogonal, plane ) Frequency Division Multiplexing (OFDM) radio system. [0124] The arrangement of antenna elements and their proximity to nearby objects (reflectors) in the vicinity of the base station may distort the beams or produce side-lobes (or back-lobes) (i.e. a beamforming subsystem operable to electronically steer an antenna lobe)).

Regarding claim 13, STEER in view of GARG teaches all the limitations of claim 12. STEER further teaches wherein first antenna lobe and the second antenna lobe are arranged such that the plane in which the first antenna lobe is elongate is oriented substantially orthogonally to the plane in which the second antenna lobe is elongate ([0060], e.g. the plurality of multi-beam antenna patterns are not all located at the same elevation; and estimating a location of the wireless station comprises estimating an elevation of the wireless station based on the estimated bearing angles and the estimated radial distances (i.e. different shapes) of the wireless station relative to the reference points of the plurality of multi-beam antenna patterns and the elevations of the plurality of multi-beam antenna patterns (i.e. first antenna lobe is elongate is oriented substantially orthogonally to the plane in which the second antenna lobe is elongate)).

Regarding claim 16, STEER in view of GARG teaches all the limitations of claim 7. STEER further teaches wherein further comprising a first receiver operably coupled to the first antenna array or sub-array wherein the spatial location system is operable to search for a maximum value of the strength, quality or data transfer capability of the signal received by the first receiver ([0141], e.g. By measuring the ratio of two (or more) subcarrier strengths sent as part of the same transmission from the base station, and awaiting the (approximately) equal strength condition, the effects of multipath propagation in the environment are mitigated as the same propagation conditions equally affect signals from both of the beams. In this way the dual beam (or multiple beam approach) has the advantage in the cluttered multipath environment, that the receiver can compare the signal strength of two nearby subcarriers (or timeslots), and hence is not confused by the significant variation in signal strength seen in the multipath environment. Therefore, embodiments of the present application provide improved accuracy over conventional systems that monitor for the maximum of a single beam (i.e. system is operable to search for a maximum value of the strength, capability of the signal received by the first receiver)), and 
 to report a first angular direction, the first angular direction being the direction in which the first antenna lobe was steered at the time the maximum value was measured, as the first angle at which the user equipment is located relative to the location of the steerable antenna system ([0151], e.g. In step 304, an estimate is made of a bearing angle from a reference point of the multi-beam antenna pattern to the wireless terminal based on a beaming angle (i.e. steered for the maximum signal strength) of the multi-beam antenna pattern and the measurement of the received signal property (i.e. steered at the time the maximum value was measured), at the wireless terminal, of the plurality of wireless signals transmitted on the respective beams of the multi-beam antenna pattern. [0152] n step 306, an estimated bearing angle (i.e. report a first angular direction) from a reference point of an additional multi-beam antenna pattern to the wireless terminal is received. [0154] In step 310, the estimated location of the wireless terminal is provided to the wireless terminal and/or to other users or network services. [0124] The arrangement of antenna elements and their proximity to nearby objects (reflectors) in the vicinity of the base station may distort the beams or produce side-lobes (or back-lobes) (i.e. a beamforming subsystem operable to electronically steer an antenna lobe)).

Regarding claim 19, STEER in view of GARG teaches all the limitations of claim 1. STEER further teaches wherein further comprising a database of authorized locations and a means for comparing the spatial location of the user equipment against the database of authorized locations in order to determine if the user equipment is located within an area within which access to the wireless network is authorized or permitted ([0180], e.g. The access controller 514 is configured to control access of a wireless terminal to wireless communication system resources based on the estimated location of the wireless terminal determined by the location estimation controller 512. The access controller 514 may also contain a screening process that would be used to screen access to the access point (and its associated network) by wireless terminals based on their location in addition with other criteria such as account status or other identity information that may be stored in the information store 515 or elsewhere (i.e. comparing the spatial location of the user equipment against the database of authorized locations). Thus the access point may use the location estimate to allow access from a mobile guest transceiver in a public conference room, but exclude access from guest transceivers in other parts of the enterprise).

Regarding claim 21, STEER teaches a method of controlling access to a wireless communications system by a user equipment located within a coverage area of the wireless communications system ([0007], Fig 1, Fig.5, e.g. In some embodiments, the method further comprises: steering a beam of the multi-beam antenna pattern toward the wireless station for communication with the wireless station (i.e. a wireless communication system ) based on the estimated bearing angle of the wireless station. [0028] there is provided an apparatus comprising: a multi-beam antenna system configured to generate a multi-beam antenna pattern; a beam steerer configured to steer the multi-beam antenna system to a plurality of beaming angles. [0098] The antenna beams 202 and 204 of the first access point 200 and the antenna beams 222 and 224 of the second access point 220 (i.e. the access control system) may rotate continuously in time (i.e. sweep around like a lighthouse) or in steps (e.g. in 1 degree steps) or may be directed to different locations in a discontinuous manner (e.g. with electronic steering) to a subset of all possible beaming angles. [0175] In some embodiments, the location estimation controller 512 is configured to control the beam steerer 506 to steer a beam of the multi-beam antenna pattern toward a wireless terminal (i.e. user equipment) for communication with the wireless terminal based on the estimated bearing angle of the wireless terminal from the access point (i.e. above paragraphs together describes an access control system)), the method comprising: 
transmitting an RF signal from the user equipment ([0031], e.g. In some embodiments, the RF transmitter is configured to transmit a code representative of a current beaming angle of the plurality of beaming angles for each of the plurality of beaming angles. [0032] the location estimation controller is configured to receive, from the wireless station (i.e. user equipment), the code representative of the beaming angle at which the ratio of the respective received signal property of at least two of the wireless signals transmitted on respective antenna beams of the multi-beam antenna pattern is substantially equal to the predetermined value);
steering an antenna lobe within the coverage area to each of a plurality of different pointing angles ([0165], e.g. the beam steerer 506 includes a beam steering control apparatus 510 (i.e. steerable antenna system) that is functionally connected to the location estimation controller 512 (i.e. is operable to spatially locate a user equipment ) and to control inputs of two pairs of variable phase shifter 503-1, 503-2 and 505-1, 505-2 that are respectively connected to inputs of the dipole antennas 502 and 504. [0170] The beam steerer 506 is configured to steer the antenna beams (i.e. a spatial location system which is operably coupled to the steerable antenna system) generated by the two dipole antennas 502 and 504 to a plurality of beaming angles. [0175] In some embodiments, the location estimation controller 512 is configured to control the beam steerer 506 to steer a beam of the multi-beam antenna pattern toward a wireless terminal (i.e. locating user equipment) for communication with the wireless terminal based on the estimated bearing angle of the wireless terminal from the access point. [0124] The arrangement of antenna elements and their proximity to nearby objects (reflectors) in the vicinity of the base station may distort the beams or produce side-lobes (or back-lobes) (i.e. a beamforming subsystem operable to electronically steer an antenna lobe)); and 
extracting an RF signal portion at at least one of the plurality of different pointing angles ([0031], e.g. In some embodiments, the RF transmitter is configured to transmit a code (i.e. of different pointing angles ) representative of a current beaming angle of the plurality of beaming angles for each of the plurality of beaming angles. [0032] the location estimation controller is configured to receive (i.e. extracting) , from the wireless station (i.e. user equipment), the code representative of the beaming angle at which the ratio of the respective received signal property of at least two of the wireless signals transmitted on respective antenna beams of the multi-beam antenna pattern is substantially equal to the predetermined value);
measuring a characteristic of each extracted RF signal portion ([0140], e.g. If the wireless terminal makes a series of measurements of subcarrier ratios over time as the beams from the access point rotate through a plurality of beaming angles, the measurements will show equality (or almost equality) when the beaming angle is directed towards (or almost towards) the wireless terminal. As illustrated in FIG. 2, when the wireless terminal is equidistant between the beams, the ratio of the received signal strength of the subcarriers sent on the two beams is nearly equal. If the wireless terminal is located closer to the first beam than to the second antenna beam, then the subcarrier signals from the first antenna beam are larger (i.e. steering antenna beam for a maximum signal value) than those of the second antenna beam and the ratios of the received signal powers of the distinct subcarriers of the first antenna beam to those of the second antenna beam are greater than 1 (i.e.: subcarrier 2/subcarrier 3&gt;1, subcarrier 7/subcarrier 6&gt;1, subcarrier 9/subcarrier 8&gt;1) (i.e. by steering antenna system, one can search for a maximum value of a signal characteristic);
determining a spatial location of the user equipment based upon the measured characteristics ([0165], e.g. the beam steerer 506 includes a beam steering control apparatus 510 (i.e. steerable antenna system) that is functionally connected to the location estimation controller 512 (i.e. is operable to spatially locate a user equipment ) and to control inputs of two pairs of variable phase shifter 503-1, 503-2 and 505-1, 505-2 that are respectively connected to inputs of the dipole antennas 502 and 504. [0170] The beam steerer 506 is configured to steer the antenna beams (i.e. a spatial location system which is operably coupled to the steerable antenna system) generated by the two dipole antennas 502 and 504 to a plurality of beaming angles. [0175] In some embodiments, the location estimation controller 512 is configured to control the beam steerer 506 to steer a beam of the multi-beam antenna pattern toward a wireless terminal (i.e. locating user equipment) for communication with the wireless terminal based on the estimated bearing angle of the wireless terminal from the access point. [0028] a location estimation controller configured to estimate a bearing angle from a reference point of the multi-beam antenna pattern to a wireless station based on the plurality of beaming angles and a received signal property, measured at the wireless station, of each of the plurality of wireless signals transmitted on the respective antenna beams of the multi-beam antenna pattern for each of the plurality of beaming angles).

STEER teaches that the access point may use the location estimate to allow access from a mobile guest transceiver in a public conference room, but exclude access from guest transceivers in other parts of the enterprise. However, STEER differs from the claimed invention in not specifically and clearly describing wherein controlling access (i.e. permit or deny) by the user equipment to the wireless communication system based upon the determined spatial location.

However, in the analogous field of endeavor, GARG teaches wherein controlling access (i.e. permit or deny ) by the user equipment to the wireless communication system based upon the determined spatial location ([08], e.g. a method of operating, a wireless LAN, which prevents unauthorized users from accessing the wireless LAN. A signal strength of a station attempting to access the wireless LAN is measured. If the signal strength is less than a predetermined threshold value, the system concludes that the station (i.e. the UE) is outside of an authorized geographical area. Such a station attempting to establish a connection is characterized as an unauthorized station, and access to the wireless LAN is denied (i.e. the control system is operable to deny access to the wireless communication system based on a location of the UE). The system may also periodically verify that authorized stations remain within the authorized geographical area (i.e. the control system is operable to permit access to the wireless communication system based on a location of the UE). A station that has moved outside of the authorized geographical area can be notified (i.e. transmit a message) or denied further access to the wireless LAN. [31] In the arrangement of Figure 4, it is an object of the present invention to discriminate the authorized fifth and sixth stations 107 and 109, inside the lounge 100, from an unauthorized, seventh station 117 in a restaurant 120 outside of the lounge 100. The present invention would classify the seventh station 117 in the restaurant 120 as an unauthorized station, via the method of Figure 3. Therefore, the seventh station 117 would be denied access to the wireless LAN established in the lounge 100. [20] Fig. 2, Three authorized stations (i.e. control system is operable to permit access to ) are illustrated, i.e. a first station 45, a second station 47 and a third station 49. Each station 45, 47, 49 will communicate with a closest access point 41, 43. Employees may take their laptops to and from various offices and workspaces without interruption of their connection to the server 17. As an authorized station 45, 47, 49 travels within the business, the station 45, 47, 49 is handed-off to a closest access point 41, 43, so that an adequate signal strength is maintained. [21] Figure 2 also illustrates an unauthorized fourth station 51. The authorized fourth station 51 is located in a car 53 in the parking lot 27.).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of GARG within the method of STEER. The motivation to combine references is that the combined method provides a solution with wireless LANs unauthorized users “Hack” problem. An unauthorized user can position an unauthorized station on the outskirts of the transmission/reception area of the access point, such as in a parking lot, and "hack" into the wireless LAN. The unauthorized user can then use the LAN services without paying a subscriber fee. This leads to lost revenues and slows down the applications for the authorized subscribers. The combined method prevents unauthorized users from gaining access to a wireless LAN and therefore preventing “Hack” into the wireless system (See GARG [04-05, 38]). 
 


Regarding claim 23, STEER in view of GARG teaches all the limitations of claim 21. STEER further teaches wherein further comprising independently steering a first antenna lobe and a second antenna lobe within the coverage area to each of a plurality of different pointing angles in whole or in part to determine the spatial location of the user equipment ([0043], e.g. the apparatus further comprises: a second multi-beam antenna system configured to generate a second multi-beam antenna pattern, wherein the multi-beam antenna systems are located in different locations; a second beam steerer configured to steer the second multi-beam antenna system to a second plurality of beaming angles (i.e. variable independently of a second pointing angle of the second antenna lobe). [0124] The arrangement of antenna elements and their proximity to nearby objects (reflectors) in the vicinity of the base station may distort the beams or produce side-lobes (or back-lobes). The resolution of the beam shape may also be distorted if there are excessive scattering objects. These effects may cause the wireless terminal to receive several signals from the multi-beam access point with equal amplitudes from several beaming angles as the beams rotate (i.e. a beamforming subsystem operable to electronically steer an antenna lobe)).

Regarding claim 32, STEER in view of GARG teaches all the limitations of claim 21. GARG further teaches wherein further comprising the passing of a unique identification of the user equipment and a permission or a denial of service, from the access control system to an element of the wireless communications system to enable the wireless communications system to permit or deny access by the user equipment to the wireless communications system ([08], e.g. A station that has moved outside of the authorized geographical area can be notified (i.e. transmit a message with passing of a unique identification) or denied further access to the wireless LAN. [20] Fig. 2, Three authorized stations (i.e. control system is operable to permit access to ) are illustrated, i.e. a first station 45, a second station 47 and a third station 49. Each station 45, 47, 49 will communicate (i.e. using of a unique identification) ) with a closest access point 41, 43. Employees may take their laptops to and from various offices and workspaces without interruption of their connection to the server 17. [38] in step SI 30, the control unit evaluates an "access control policy" stored in the memory 13. The access control policy sets the standards for dealing with a station which passes outside of the authorized geographical area. There can be a universal access control policy for all stations. However, in a preferred embodiment, different stations, as identified by their unique key codes, are treated differently when they pass outside of the authorized geographical area.).

The motivation to combine reference of GARG within the method of STEER before the effective filing date of the invention is that the new method provides that the unauthorized user can often gain access to sensitive data, and/or can cause destruction or corruption of application programs and data on the wireless LAN. The combined method assists in preventing unauthorized users from gaining access to a wireless LAN and hence preventing destruction or corruption of application programs (see GARG [ 04-05]).
 
 
Allowable Subject Matter
Claims 17, 25, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Herz; Steven D. et al. (US 20150346722 A1) - Virtual and Augmented Reality Cockpit and Operational Control Systems.
Yang; Jianjun et al. (US 9462537 B2) - Network access point, network controller, network device, and load control method thereof.
VERSCHAEVE, PIERRE (WO 03075245 A2) - METHOD AND DEVICE FOR TRIGGERING SIGNAL BEACON. 
MALANEY ROBERT ANDERSON (EP 1782569 A4) - LOCATION-ENABLED SECURITY SERVICES IN WIRELESS NETWORK.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645